internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to genin-148122-01 date date number info release date uil number this letter is in response to your undated letter in which you ask questions concerning the individual federal_income_tax filing_requirements of the internal_revenue_code code specifically you want to know who is subject_to federal income taxes and what form is used to file a federal_income_tax return who must file a return for each tax_year a return must be made by a united state citizen or a resident_alien who has at least a specified minimum amount of gross_income see sec_6012 of the code the income levels at which individuals must file income_tax returns for even though no tax is owed are generally as follows single individual dollar_figure big_number single individual or older big_number married individual separate_return big_number married couple joint_return big_number married couple joint_return one spouse or older big_number married couple joint_return both spouse sec_65 or older big_number head_of_household big_number head_of_household or older big_number qualifying widow er big_number qualifying widow er or older big_number these amounts change every tax_year so please keep in mind the above figures are for the taxable_year of only for federal_income_tax purposes gross_income means all income from whatever source except for those items specifically excluded by the code see sec_61 of the code under sec_61 of the code fifteen of the more common types of gross_income are enumerated they are compensation_for services including fees commissions fringe_benefits and similar items gross_income from business gains from dealings in property interest rents royalties dividends alimony and separate_maintenance payments annuities income from life_insurance and endowment contracts pensions income from discharge of debt partner’s share of partnership income income_in_respect_of_a_decedent and income from an interest in an estate_or_trust which form to use assuming you are a u s citizen or a resident_alien and have at least the specified minimum amount of gross_income for your appropriate filing_status you are required to file an individual federal_income_tax return the form_1040 u s individual_income_tax_return is the form used for individuals filing the federal_income_tax return form sec_1040ez and sec_1040a may also be used when appropriate see pages of publication this letter provides general information only it describes well-established interpretations or principles of tax law without applying them to a specific set of facts it is advisory only and has no binding effect on the internal_revenue_service this letter is intended only to provide you with general guidance for determining how to comply with applicable law we hope this information is useful to you if you have any further questions please contact raymond bailey at sincerely pamela w fuller senior technician reviewer branch administrative provisions and judicial practice enclosure copy of publication
